Opinion by
Greene, Chief Justice.
Plaintiff sued in the District Court to recover possession of Lot seven in Block thirteen in the City of Walla Walla. He alleged in usual form his ownership in fee, and right to possession, and the wrongful withholding of such possession by defendant.
Defendant answered, denying plaintiff’s ownership, and affirming that he himself is administrator of one Dennis McCraith, deceased, and that in September, 1886, in a certain suit between defendant’s decedent and plaintiff’s grantor, the title and right to possession of the premises was duly litigated, and was upon such litigation duly adjudged in favor of defendant’s decedent. In his reply, the plaintiff denied the litigation and adjudication alleged in the answer.
On the trial it appeared, that in the suit mentioned in the answer there had been no judgment regularly recorded; but evidence was adduced competent, and in our opinion sufficient, to prove that such a judgment had actually been rendered. It was in evidence, also — and about this fact there seems to be no *116dispute — that a tract of land, including the premises in controversy, was on July 17th, 1865, entered pursuant to statute, by the city of Walla Walla, and the purchase price then paid into the local Land Office. It further appeared in evidence, that on August 4th, 1886, the city deeded the premises to one J. O. Hawthorne, who aftei-wards transmitted the paper title by a chain of conveyance to the plaintiff; and that the patent from the United States was issued to the city July 20th, 1869.
The Judge who tried the case — a jury having been waived— found as follows:
“ That on the fourth day of September, 1866, Dennis Mc-Craith brought suit in this Court against J. C. Hawthorne, through whom Robert Eakin, the plaintiff, claims title in this suit; and recovered a judgment in 1867 against said Hawthorne for the identical real estate claimed by the plaintiff Eakin in his complaint in this suit.
“ As a conclusion of law, I find that the defendant is entitled to a judgment in this case.”
To the introduction of the'evidence offered to show the former adjudication, and to each of the Judge’s findings, exception was duly taken and allowed. Judgment was given for defendant conformably to the legal finding of the Judge, and this judgment is now brought here for reversal by this writ of error.
In making entry of the land, the city acted under the Town Site Act of the 23d of May, 1884 (5 Stat. 657), which was subsequently amended and supplanted by the very similar act of the 2d of March, 1867 (14 Stat. 541). By the entry and payment, and the instant they were consummated, the city of Walla Walla became vested with the legal title to the land. (Hussey v. Smith, 99 U. S. 20-22.) This title it forthwith and thenceforth held “ in trust for the several use and benefit of the occupants thereof, according to their respective interests,” and not otherwise. Between plaintiff’s grantor, Hawthorne, and defendant’s decedent, after the passage of title out of the United States, and after the city had deeded to Hawthorne, the question of occupancy and interest was litigated and determined. That determination was in favor of defendant’s decedent, and against Hawthorne,the plaintiff’s grantor. Plaintiff is not here claim- ■ ing any other title than what the city was able to give under *117the Town Site Act, nor any other right to ownership or possession than what his grantor had, or is supposed to have had, at the date of the litigation. The result of the litigation, therefore, bound as privies in estate and l-epresentation the parties now in this Court.
The Judge’s findings of fact are so meager, that they do not cover all the material issues made by the pleadings. His conclusion of law, therefore, does not flow as a logical sequence from the facts found. But if advantage was to be taken of this, there should have been a motion addressed to the Court below, to make additional findings to meet the omitted issues. It is obvious, upon the undisputed facts and the findings actually made, that the substantial rights of the plaintiff are not affected by the Judge’s inadvertence. We must, therefore, following the rule laid down in Sec. 113 of the Code, direct that the judgment of the District Court be affirmed.